Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (hereinafter "Agreement") made and entered into as of
the  24th day of September 2009, by and between KESSELRING HOLDING CORPORATION,
a Delaware Corporation (hereinafter referred to as the "Company") and JOSEPH
SILVA, a New Hampshire resident (hereinafter referred to as “Executive"),
effective September 11, 2009 (the “Effective Date”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is a public holding company traded on the Over the Counter
Bulletin Board and its symbol is KSSH and its subsidiaries are engaged in
cabinet manufacturing and door and hardware distribution.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:
 
1. RECITALS
 
The foregoing recitals are true and correct in every respect and are
incorporated by reference herein.
 
2. DEFINITIONS
 
a.  
"Board" shall refer to the Board of Directors of Company.

 
b.  
“Stock” shall mean common shares of KSSH.

 
3. DUTIES AND DEVOTION OF EFFORTS
 
a.  
Duties.  Company hereby employs EXECUTIVE to exercise all authority as the Chief
Executive Officer and Chief Financial Officer.  Company is aware that EXECUTIVE
has other business interests that will require some of his time.

 
b.  
Devotion of Effort.  EXECUTIVE hereby agrees to devote his best profes­sional
efforts to the interests of Company as described herein.  EXECUTIVE agrees to
faithfully observe and abide by all rules, regulations and Bylaws of Company
which are in force and which are brought to his attention.  During the term of
the Agreement, EXECUTIVE shall conduct himself in a manner befitting his
position as a professional corporate Chief Executive Officer.

 
4. TERM OF AGREEMENT
 
a.  
Term.  The Term of this Agreement shall begin on the Effective Date, and end on
December 11, 2009 ("Initial Term").  Upon expiration of the Initial Term, unless
terminated pursuant to Section 7 of this Agreement, the Agreement shall be
extended on a monthly basis (“Additional Terms”).

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
5. COMPENSATION
 
During each Term hereof, Company shall provide the following to EXECUTIVE:
 
a.  
Base Compensation.  Executive’s Monthly Base Compensation shall be $3,000. The
Base Compensation shall be paid in accordance with Company’s uniform payroll
procedures.

 
b.  
Non-Cash Compensation.  Company shall provide EXECUTIVE with non-cash
compensation equal to a common stock purchase warrant to acquire 1,000,000
shares of Stock exercisable at a price of $0.01 per share for a period of five
years, half of which shall be exercisable immediately and half which shall be
exercisable on December 11, 2010.

 
c.  
Benefits.  EXECUTIVE shall not be provided with benefits, which will be reviewed
upon the extension of this Agreement.

 
d.  
Miscellaneous Expenses.  Company shall reimburse EXECUTIVE for EXECUTIVE’s
reasonable travel costs, promotional and business entertainment expenses, and
all other related business expenses that are pre-approved in writing by Virgil
Sandifer.

 
e.  
King Bros.-related Bonus.  In the event that the Company or its shareholders
consummate a merger, acquisition, sale, or similar transaction involving the
King Bros. subsidiary during the Initial Term or an Additional Term or within
one hundred and eighty (180) days after the termination of the Agreement, the
Company shall pay a cash bonus equal to Twenty-Five Thousand Dollars ($25,000)
to Executive at the time of the closing of such transaction.

 
f.  
Other Business Combination or Financing Bonus.  In the event that the Company,
its affiliates or shareholders consummates any other type of business
combination (e.g., a merger, acquisition, sale, joint venture, combination,
consolidation, debt or equity investment or financing, etc. involving the
Company and/or any of its affiliates and any other entity) during the Term of
the Agreement or within one hundred and eighty (180) days after the termination
of the Agreement, the Company and Executive shall mutually agree, prior to the
consummation of any such business combination, on additional related bonus
compensation to be paid to EXECUTIVE.

 
6. EXECUTIVE EXPENSES
 
EXECUTIVE shall not be responsible for the payment of any approved expenses
incurred in connection with his services provided to Company if such expenses
are not paid by Company.
 
7. TERMINATION OF AGREEMENT
 
Either the EXECUTIVE or the Company may terminate the Agreement upon providing
written notice to the other party at minimum five (5) business days prior to the
end of the Initial Term or an Additional Term.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
8. NOTICE
 
Any and all notices, requests, demands, directions or other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been given or made when personally delivered or mailed by registered or
certified mail, postage prepaid, return receipt requested, addressed as follows
or to such other address as the party to whom the same is intended shall have
specified in conformity with the foregoing:
 


As to Company: 
Kesselring Holding Corporation
602 West Valley Mall Blvd.
Union Gap, WA 98901                                    

 
As to EXECUTIVE:   
Joseph Silva
P.O. Box 170
689 1st N.H. Tpke.
Northwood, N.H. 03261                                  

 
9. INDEMNITY
 
a.  
EXECUTIVE shall indemnify and hold Company harmless from and against any and all
claims or actions brought by any person or from liabilities, losses, damages,
costs, penalties and expenses, including but not limited to attorneys’ fees,
costs and interest incurred by counsel of Company's choice, which may be
sustained or incurred at any time by reason of:

 
(i)  
EXECUTIVE’s gross negligence or willful misconduct in performing or failing to
perform any service within the scope of EXECUTIVE's services under this
Agreement; or

 
(ii)  
Violations of the prohibitions of criminal statutes under federal or state law;
or

 
(iii)  
Violations of the prohibitions of civil statutes or regulations under federal or
state law (other than those involving simple or ordinary negligence).

 
b.  
Company shall indemnify and hold EXECUTIVE harmless from and against any and all
claims or actions brought by any person or from liabilities, losses, damages,
costs, penalties and expenses, including but not limited to attorneys’ fees,
costs and interest incurred by counsel of Company's choice, which may be
sustained or incurred at any time by reason of EXECUTIVE’s Performance of the
services, responsibilities and duties set out in this Agreement, except as
otherwise set forth in Article 9(a) hereof.

 
10. CONFIDENTIALITY   EXECUTIVE shall keep confidential and not use or disclose
to others, except as expressly consented to in writing by Company or as required
by applicable federal, state and local laws and regulations, any secrets or
confidential technology, proprietary information, customer lists, or trade
secrets of Company, or any matter, formula, technique or thing ascertained by
EXECUTIVE through association with Company, the use or disclosure of which
matter or thing might reasonably be construed to be contrary to the best
interests of Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
11. NON COMPETITION
 
a.  
EXECUTIVE agrees that during the term of this Agreement and for a period of one
(1) year following termination or expiration hereof, for any reason, EXECUTIVE
will not directly or indirectly:

 
(i)  
Solicit or contact any clients, potential clients or candidates, except on
behalf of Company, or to persuade clients, potential clients or candidates to
cease to do business with Company;

 
(ii)  
Employ or retain, or attempt to employ or retain any person who is then, or at
any time during the preceding year, an employee, contractor or consultant of
Company;

 
(iii)  
Compete with the business of Company;

 
(iv)  
Disclose to anyone, any confidential information, trade secrets or client lists,
or utilize such confidential information, trade secrets or client lists for
EXECUTIVE’s own benefit, or for the benefit of any third parties.

 
(v)  
Undertake any illegal activities or any acts that are not in the best interests
of Company.

 
b.  
For the purposes of this Agreement, the term “confidential information” shall
mean all of the following materials and information (whether or not reduced to
writing and whether or not patentable or subject to protection by a copyright)
to which EXECUTIVE receives access or which EXECUTIVE develops, in whole or in
part, as a direct or indirect result of EXECUTIVE’s services to Company or in
the course of EXECUTIVE’s service with Company.

 
c.  
EXECUTIVE agrees that the “confidential information” is and shall at all times
remain the sole and exclusive property of Company and that any of the
“confidential information” produced by EXECUTIVE shall be considered work for
hire and the exclusive property of Company.

 
d.  
Failure of any party at any time to insist upon strict performance of a
condition, promise, agreement, or understanding set forth herein, shall not be
construed as a waiver or relinquishment of the right to insist upon strict
performance of such condition, promise, agreement or understanding at a future
time.

 
e.  
The parties agree that Company may assign this Agreement, and any
successor-in-interest shall have the right to full enforcement of this
Agreement.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
12. MISCELLANEOUS PROVISIONS
 
a.  
Washington Law and Venue.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Washington.  If any action,
suit or proceeding is instituted as a result of any matter or thing affecting
this Agreement, the parties hereby designate Union Gap, WA, as the proper
jurisdiction and the venue in which same is to be instituted.

 
b.  
No Presumption.  The fact that the first (or later) draft of this Agreement was
prepared by counsel for either party shall create no presumptions and
specifically shall not cause any ambiguities to be construed against the other
party.

 
c.  
Headings.  The Paragraph headings contained herein are for reference purposes
only and shall not in any way affect the meaning and interpretation of this
Agreement.

 
d.  
Binding Effect.  This Agreement shall be legally binding upon and shall operate
for the benefit of the parties hereto, their respective heirs, personal and
legal representatives, transferees, successors, assigns and beneficiaries.

 
e.  
Entire Agreement.  This Agreement contains the entire agreement of the parties
hereto with respect to the subject matter addressed herein, and all prior
understandings and agreements, whether written or oral, between and among the
parties hereto relating to the subject matter of this Agreement are merged in
this Agreement.  Each party specifically acknowledges, represents and warrants
that they have not been induced to sign this Agreement by any belief that the
other will waive or modify the provisions of this Agreement in the future.

 
f.  
Severability.  The invalidity or unenforceability of any particular provision of
this Agreement shall not affect the other provisions hereof, and this Agreement
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.

 
g.  
Counterparts.  This Agreement may be signed and executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one agreement.

 
h.  
Non Assignable.  This Agreement, or any provision thereof, being in the nature
of personal services, may not be assigned nor duties delegated to any other
person or entity and any such purported assignment or delegation is void ab
initio.

 
i.  
Modification.  This Agreement may only be modified in writing and signed by each
of the parties hereto.

 
j.  
Plural and Gender.  Whenever used herein, the singular number shall include the
plural, the plural the singular, and the use of any gender shall be applicable
to all genders.

 
k.  
Survival.  All representations, warranties and provisions hereof without
limitation shall survive the termination of this Agreement, the liquidation or
dissolution of the Corporation, if any, and shall thereby continue in full force
and effect at all times hereafter.

 
l.  
No Waiver of Breach.  The waiver or inaction by either party hereto of a breach
of any condition of this Agreement by the other party shall not be construed as
a waiver of any subsequent breach by such party, nor shall it constitute a
waiver of that party's rights, actual or inherent.  The failure of any party
hereto in any instance to insist upon a strict performance of the terms of this
Agreement or to exercise any option herein shall not be construed as a waiver or
a relinquishment in the future of such term or option, but that the same shall
continue in full force and effect.

 
m.  
Merger.  All prior agreements, discussions or matters heretofore pending between
the parties, unless specifically referred to herein, have been merged into this
Agreement and no claim or assertion based upon agreements, purported or
otherwise, not herein contained shall be binding or enforceable by either party.

 
n.  
Non-Disclosure.  EXECUTIVE shall execute such non-disclosure agreement with
respect to confidential information of Company as is required of all Executive
staff of Company.  EXECUTIVE shall see that such non-disclosure agreements are
executed by all Executive staff as a condition of continued service.

 
o.  
Attorneys' Fees and Costs.  If it should become necessary for any party to
institute legal action to enforce the terms and conditions of this Agreement,
the prevailing party shall be entitled to reasonable attorneys' fees and costs
incurred in connection therewith.

 
p.  
Waiver of Jury Trial.  To the extent permitted by law, in the event of a dispute
between the parties, EXECUTIVE and Company hereby elect to have a judge rather
than a jury resolve any future disputes and hereby waive a trial by jury of any
and all issues arising in any action or proceeding relating to this Agreement or
to their relationship.  However, for additional clarity, the following is a list
of some of the types of claims included in this Waiver of Jury Trial: all claims
in tort (for negligent or intentional acts), in contract (whether verbal or
written), by statute, for constitutional violation, for wrongful discharge,
discrimination, harassment, retaliation, or claims of personal injury, for
compensatory, punitive, or other damages, expenses, reimbursements, or costs of
any kind, including but not limited to, any and all claims, demands, rights,
and/or causes of action arising out of their relationship from the beginning of
time until the end of time.  The Parties understand that the right to a trial by
jury is a constitutional right and that this election to have a judge determine
any claim, rather than a jury, is a voluntary choice.

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

 
COMPANY:
KESSELRING HOLDINCORPORATION
         
 
By:
/s/ Virgil Sandifer       Name: Virgil Sandifer       Title: Chairman          




  EXECUTIVE:          
 
By:
/s/ Joseph Silva       Name: Joseph Silva                  





 